PER CURIAM
Plaintiff appeals from a judgment for defendant, entered on a jury verdict, in this defamation case. We affirm.
All of the issues raised by plaintiffs two assignments of error relate to the trial court’s rejection of plaintiffs evidence that he suffered humiliation and emotional distress as a result of alleged defamatory statements made by defendant. 1 The jury was given a special verdict form in this case. It answered “No” to the question: “Has the plaintiff proved by a preponderance of the evidence that the defendant made a defamatory statement with respect to plaintiff?” Because the jury found that defendant did not make a defamatory statement, any asserted error with relation to plaintiffs damages could not have affected the outcome of the case and was harmless.2 Accordingly, we affirm the judgment.
Affirmed.

 Plaintiffs assignments challenge the trial court’s rejection of evidence and related rulings, including the court’s decisions on jury instructions.


 Further, plaintiff provided only selected portions of the transcript for our review, and he did not provide an agreed narrative statement in lieu of a transcript. ORAP 3.05.